DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-32 are rejected under 35 USC 103 as being unpatentable over US 2017/0252108 A1 to Rios et al. (“Rios”) in view of US 2015/0209510 A1 to Burkholz et al. (“Burkholz”):

Regarding claim 13:
Rios teaches a system for supporting a use of an injection device, the system comprising: a display; a processor being configured …, to obtain data on the use of the determined injection device, and to add at least one overlay on the display, ([0062]- system is used as an injection aid system (supporting a use of an injection device). [0070]-use of the injection device is gathered by the system. [0063]- an overlay on a display is shown in the form of an augmented reality (AR) system)
wherein the at least one overlay is generated depending on the obtained data of the use of the determined injection device, and ([0063]- The overlay AR system is generated based on the determined use of face injection training with the use of the injector)
wherein the processor is configured to adapt the at least one overlay depending on a context of application of the injection device, ([0069]- The AR system can be shifted (or adapted) depending on the specific information of location and usages of the injector)
the context of application of the injection device comprising at least one of the following: ambient light, time; date, temperature, use history of the injection device, drug, injection site, and dosage. ([0069]- the context depends on the dosage and injection site/injection strategy of the injector)
Rios however does not explicitly teach:
to determine the injection device
Burkholz however teaches before the effective filing date of the current invention that an AR system mounted to the head of the user can gather images in an AR setting [0044]. The identification of injector devices can be done by the computing device as described in [0044] and can identify identifiers such as labels and codes on the injector [0053].
Therefore, it would have obvious to one of ordinary skill in the art of medical device management before the effective filing date of the current invention to include the medical injector identification method of Burkholz to the system of Rios because it provides an automated process to improve the management of the use of medical devices as taught by the need of automation in Burkholz at [0009].

Claim 25 is rejected in the same manner as claim 13.

Regarding claim 14:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein the at least one overlay comprises textual information, a video, and/or one or more images. ([0063]- overlay comprises of camera/video view of a target area for injection)

Claim 26 is rejected in the same manner as claim 14

Regarding claim 15:
Rios/Burkholz teaches all of the limitations of claim 13. Rios however does not teach:
wherein the processor is configured to determine the injection device with image processing of a captured image of the injection device, wherein the image processing comprises detecting a form of, a color of, a code, a tag and/or a label on the injection device, and determining the injection device depending on the detected form, color, code, tag, and/or label.
Burkholz however teaches before the effective filing date of the current invention that an AR system mounted to the head of the user can gather images in an AR setting [0044]. The identification of injector devices can be done by the computing device as described in [0044] and can identify identifiers such as labels and codes on the injector [0053].
Therefore, it would have obvious to one of ordinary skill in the art of medical device management before the effective filing date of the current invention to include the medical injector identification method of Burkholz to the system of Rios because it provides an automated process to improve the management of the use of medical devices as taught by the need of automation in Burkholz at [0009].

Claim 27 is rejected in the same manner as claim 15.

Regarding claim 16:
Rios/Burkholz teaches all of the limitations of claim 13. Rios however does not teach:
wherein the processor is configured to determine the injection device by receiving injection device identification data.
Burkholz however teaches before the effective filing date of the current invention that an AR system mounted to the head of the user can gather images in an AR setting [0044]. The identification of injector devices can be done by the computing device as described in [0044] and can identify identifiers such as labels and codes on the injector which can then be used to gather identification data such as manufacturer [0053].
Therefore, it would have obvious to one of ordinary skill in the art of medical device management before the effective filing date of the current invention to include the medical 

Claim 28 is rejected in a similar manner as claim 16.

Regarding claim 17:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches comprising an image capturing component to capture an image of the injection device, wherein the processor is configured to display the captured image of the injection device on the display together with the at least one overlay. ([0063]- AR system is provided as the overlay. [0069]- included with the display is a view of the injection tool)

Regarding claim 18:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein the processor is configured to generate the at least one overlay by loading the data on the use of the determined injection device from an internal storage and/or from an external storage by a data connection. ([0071]- images related to the use of the injection device would include images of the injection site as described. [0098]- Data is gathered from the storage of the computer of the system )

Regarding claim 19:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein the processor is configured to detect a user action and to adapt the overlay depending on the detected user action. ([0073]- user of the system can move their viewing angle and the system will guide the user through the display)

Regarding claim 20:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein the processor is configured to store data regarding a use history of the injection device. ([0070]- information of the use of the system can be stored for later viewing)

Regarding claim 21:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein adapting of the at least one overlay depending on a context of application of the injection device comprises displaying the overlay in different colors depending on at least one of the following: ambient light; time; date, temperature, use history of the injection device, drug, injection site, and dosage. ([0071]- different information can be seen from the display when it is aiding the user with the injection with different colors; this is dependent on a factor such as injection site)

Regarding claim 22:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein adapting of the at least one overlay depending on a context of application of the injection device comprises altering displayed content of the overlay depending on at least one of the following: ambient light, time, date, temperature, use history of the injection device, drug, injection site, and dosage. ([0071]- different information can be seen from the display when it is aiding the user with the injection with different information; this is dependent on a factor such as injection site)

Regarding claim 23:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein adapting of the at least one overlay depending on a context of application of the injection device comprises altering a size of the overlay depending on at least one of the following: ambient light, time, date, temperature, use history of the injection device, drug, injection site, and dosage. ([0072, 0073]- user of the system can move their viewing angle and the system will guide the user through the display by changing the position of the aid in the overlay; different display orientation can indicate a change in size to compensate for movements of the user)

Regarding claim 24:
Rios/Burkholz teaches all of the limitations of claim 13. Rios further teaches wherein adapting of the at least one overlay depending on a context of application of the injection device comprises selecting a position of the overlay on the display depending on at least one of the following: ambient light, time, date, temperature, use history of the injection device, drug, injection site, and dosage. ([0072, 0073]- user of the system can move their viewing angle and the system will guide the user through the display by changing the position of the aid in the overlay)

Regarding claim 29:
Rios teaches a device comprising: a processor, a memory, a display, a camera, and software stored in a non-volatile part of the memory, wherein the software configures the processor of the device to capture one or more images of an injection device with the camera, ([0062]- system is used as an injection aid system (supporting a use of an injection device). [0072]- camera is included in the system  [0070]-use of the injection device is gathered by the system. [0063]- an overlay on a display is shown in the form of an augmented reality (AR) system. [0069]- system can display the injector device (which would include a camera to gather images in the frame of reference))
to show a captured image of the injection device on the display, … ([0069]- system can display the injector device)
to obtain data on use of the determined injection device and to add at least one overlay on the display, ([0063]- The overlay AR system is generated based on the determined use of face injection training with the use of the injector)
wherein the at least one overlay is generated depending on the obtained data on use of the determined injection device and adapted depending on a context of application of the injection device, ([0069]- The AR system can be shifted (or adapted) depending on the specific information of location and usages of the injector)
the context of application of the injection device comprising at least one of the following: ambient light, time, date, temperature, use history of the injection device, drug, injection site, and dosage. 
Rios however does not explicitly teach:
to determine the injection device, 
Burkholz however teaches before the effective filing date of the current invention that an AR system mounted to the head of the user can gather images in an AR setting [0044]. The identification of injector devices can be done by the computing device as described in [0044] and can identify identifiers such as labels and codes on the injector which can then be used to gather identification data such as manufacturer [0053].
Therefore, it would have obvious to one of ordinary skill in the art of medical device management before the effective filing date of the current invention to include the medical injector identification method of Burkholz to the system of Rios because it provides an automated process to improve the management of the use of medical devices as taught by the need of automation in Burkholz at [0009].

Regarding claim 30:
Rios/Burkholz teaches all of the limitations of claim 29. Rios further teaches wherein the device is a smartphone, a Personal Digital Assistant, a tablet or laptop computer, or a head-mounted display device. ([0066]- AR system includes a head mounted device like the Oculus headset)

Regarding claim 31:
Rios/Burkholz teaches all of the limitations of claim 29. Rios further teaches wherein the at least one overlay comprises textual information, a video, and/or one or more images. ([0063]- overlay comprises of camera/video view of a target area for injection)

Regarding claim 32:
Rios/Burkholz teaches all of the limitations of claim 29. Rios however does not teach:
wherein to determine the injection device comprises image processing of a captured image of the injection device, wherein the image processing comprises detecting a form of, a color of, a code, a tag and/or a label on the injection device, and determining the injection device depending on the detected form, color, code, tag, label.
Burkholz however teaches before the effective filing date of the current invention that an AR system mounted to the head of the user can gather images in an AR setting [0044]. The identification of injector devices can be done by the computing device as described in [0044] and can identify identifiers such as labels and codes on the injector which can then be used to gather identification data such as manufacturer [0053].
Therefore, it would have obvious to one of ordinary skill in the art of medical device management before the effective filing date of the current invention to include the medical injector identification method of Burkholz to the system of Rios because it provides an automated process to improve the management of the use of medical devices as taught by the need of automation in Burkholz at [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686